PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/312,145
Filing Date: 17 Nov 2016
Appellant(s): Gabriel et al.



__________________
Colene H. Blank
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/05/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/04/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1-9, 11 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over DeWoskin (4592118).
DeWoskin discloses a roll of elongated material (figs 1-6, such as figure 6 unfolded from roll 87; with respect to “roll”, the Office notes that when a roll is unrolled into a flat device, the structure remains the same, and when a flat device is rolled, the structure continues to remain the same; regardless, the prior art is unfolded from a roll 87 and is therefore a roll), major surfaces (two surfaces of 81 where one is free of adhesive such as opposite side of side shown in fig 6), longitudinal edge portions (portions at longitudinal edge such as between adjacent 81a and adjacent 119 in fig 6, and on the opposite side of fig 6; width at most 30% total width as shown in fig 6), central portion (portion between longitudinal edge portions without fastening elements), mechanical fastening elements and male fastening elements (fastening elements on horizontal surface with male fastening elements protruding therefrom such as of VELCRO such as on 89 or 91 of which are fasteners and the fasteners comprise hook fasteners that are male at 89), innermost region of central region (any region of central region that is up to 30% total width); outermost edge region (region without adhesive between 3-10% of total width such as a region with the above between 81a and fastening element and on opposite side); fastening region (region that is 3-30% total width and also region to which fastening elements at least partially fasten).

The Office also notes Applicant’s new language to “can be”.  The prior art is capable of performing the intended use of being capable of being cut.  The prior art is a “twin roll” in that along the cross direction two tabs exist (As in fig 6, 7). With respect to both of the fastening elements being male, the Office notes that if the user required male elements instead of female elements, such as in an operation where female already exist, then it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the female elements with male elements.  One of ordinary skill in the art, would have expected the roll itself to perform equally well no matter the type of elements container therein.  The Office notes that type of element included depends on the type of other device the user intends to attach.
If there is any question to the size of the elements, the Office notes that with respect to the size of such, such as the edge portions/fastening elements, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sizing (by providing the size limitations of the claims, such as for example 13% total width, 7%-30%, 3%-10%, 10%-27%, etc.) in order to provide a size of fastener of a particular desired application such as securing other items together where the items require a particular size to attach.  Further, the Office merely notes that one of ordinary skill in the art, would have expected the prior art and applicant’s invention, to perform equally well with .

Claim(s) 1-9, 11 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Huber (3256882).
Huber discloses a roll of elongated material (figs 1-6, such as roll in fig 5; with respect to “roll”, the Office notes that when a roll is unrolled into a flat device, the structure remains the same, and when a flat device is rolled, the structure continues to remain the same; regardless, the prior art shows the form of a roll in fig 5), major surfaces (one side of 2 and opposite side of 3 where one is free of adhesive such as opposite side of side shown in fig 3), longitudinal edge portions (portions at longitudinal edge 
The Office notes the prior art discloses both female loop and male hook fasteners (4, 5, 6).  It would have been obvious to one of ordinary skill in the art at the time of the invention to reverse the above parts because it has been held that that the reversal parts of an invention on the basis of its suitability for the intended use was an obvious extension of the prior teachings. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  One of ordinary skill in the art would have expected the above apparatus to perform equally well regardless which particular fastener included male member and which particular fastener included the female member counterpart.  

If there is any question to the size of the elements, the Office notes that with respect to the size of such, such as the edge portions/fastening elements, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sizing (by providing the size limitations of the claims, such as for example 13% total width, 7%-30%, 3%-10%, 10%-27%, etc.) in order to provide a size of fastener of a particular desired application such as securing other items together where the items require a particular size to attach.  Further, the Office merely notes that one of ordinary skill in the art, would have expected the prior art and applicant’s invention, to perform equally well with the above features regardless of the relative sizing of the elements.  Further, the Office merely notes that It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. And it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific range because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges was an obvious extension of the prior teachings. In re Aller, 105 USPQ 233. And it would have been obvious to one of ordinary skill in the art at the time of the invention because it has been held that discovering an optimum value of a result effective variable .

Claims 1-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber in view of Higashinaka (5515583).
Huber discloses a roll of elongated material (figs 1-6, such as roll in fig 5; with respect to “roll”, the Office notes that when a roll is unrolled into a flat device, the structure remains the same, and when a flat device is rolled, the structure continues to remain the same; regardless, the prior art shows the form of a roll in fig 5), major surfaces (one side of 2 and opposite side of 3 where one is free of adhesive such as opposite side of side shown in fig 3), longitudinal edge portions (portions at longitudinal edge such as between edge on lowermost side in fig 1 and the innermost edge of 6, and on the opposite side of fig 1; width at most 30% total width as shown in fig 1), central portion (portion between longitudinal edge portions without fastening elements), mechanical fastening elements (fastening elements on horizontal surface with male fastening elements protruding therefrom such as shown by elements in figs 3a, 2, 3 including 5, 6 of which are hook fasteners), innermost region of central region (any region of central region that is up to 30% total width); outermost edge region (region without adhesive between 3-10% of total width such as a region with the above between lowermost edge in fig 1 and fastening element and on opposite side); fastening region (region that is 3-30% total width and also region to which fastening elements at least partially fasten).
Claim 9, 11 is being treated as product-by-process limitations and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process 
 The Office also notes Applicant’s new language to “can be”.  The prior art is capable of performing the intended use of being capable of being cut.  The prior art is a “twin roll” in that along the cross direction two tabs exist (As in fig 1, 5). The Office notes the prior art discloses both female loop and male hook fasteners (4, 5, 6).  It would have been obvious to one of ordinary skill in the art at the time of the invention to reverse the above parts because it has been held that that the reversal parts of an invention on the basis of its suitability for the intended use was an obvious extension of the prior teachings. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  One of ordinary skill in the art would have expected the above apparatus to perform equally well regardless which particular fastener included male member and which particular fastener included the female member counterpart.  The prior art discloses the above.  However, if there is any question to the mechanical fastening element comprising male hook fastener, the Office notes that Higashinaka discloses similar art with respect to fastening elements and further discloses combining male hook and female loop elements (at least figs 1, 2, 4).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Huber in view of Higashinaka (by providing male elements mixed with the female elements) in order to strengthen the attachment.
If there is any question to the size of the elements, the Office notes that with respect to the size of such, such as the edge portions/fastening elements, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sizing (by providing the size limitations of the claims, such as for example 13% total width, 7%-30%, 3%-10%, 10%-27%, etc.) in order to provide a size of fastener of a particular desired application such as securing other items together where the items require a particular size to attach.  Further, the Office merely notes that one of ordinary .

(2) Response to Arguments
On page 2, Appellant provides a summary of the claims. On page 3, Appellant states “Claim 1 incorporates the width of each longitudinal edge portion is at most 30% of the total width of the elongated material and at least 13% of the total width of the elongated material. Nothing in DeWoskin teaches this element. The Examiner uses Figure 6 from DeWoskin to support that this element is either not novel, or in the alternative, obvious. Applicant submits that the figures cannot be used as a disclosure of a specific numerical limitation.”  The Office notes that edge portions of Appellant’s device are the portions 5a and 5b in figure 1.  In the same manner, DeWoskin discloses edge portions in figure 6 such as portion on the left side of the figure adjacent the indicator “81a” to adjacent the indicator “91” and portion on the right side of the figure adjacent the indicator “83” to adjacent the indicator “89” in the width direction.  Appellant’s claim 1 provides a range of 13%-30% the total width.  The Office notes that the drawings of DeWoskin are not used to provide definitive values as such is not required by Appellant’s claim 1.  The left edge portion outlined above of DeWoskin is approximately 20% the total width while the right edge portion outline above of DeWoskin is approximately 25% of the total width.  The Office again notes that while the above values of 20% and 25% are approximate, they fall well within Applicant’s required range of 13%-30%.
Appellant then states “The problem solved by the present invention is to provide a roll of elongated material with improved roll stability and resistance to penetration of dirt and dust into the roll (compare page 2, lines 12 to 14 of the application as filed). This problem is solved by providing a roll of elongated material where the mechanical fastening elements are provided in the two outer longitudinal edge portions (each being at most 30 % of the total width of the elongated material), see page 2, lines 6 to 8 of the application as filed. Areas containing fastening materials are thicker areas of the elongated material. By having the fastening elements located on the edges of the elongated material these edges form thicker areas providing increased stability and greater protection from dirt when the material is wound up into a roll.”  The Office notes that Appellant has not clearly provided an argument in the above statement.  The Office notes that Appellant may be attempting to argue the 103 aspect of the rejection.  As already provided in the rejection, if there is any question to the size of the elements, the Office notes that with respect to the size of such, such as the edge portions/fastening elements, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sizing (by providing the size limitations of the claims, such as for example 13% 
Appellant then states “DeWoskin is not directed to stabilizing a roll, but is manufacturing a closure system for apparel that replaces metal”. Appellant appears to be arguing a process to stabilizing a roll.  In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., stabilizing a roll) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Regardless of the above, as already provided in the rejection, DeWoskin discloses a roll of elongated material (figs 1-6, such as figure 6 unfolded from roll 87; with respect to “roll”, the Office notes that when a roll is unrolled into a flat device, the structure remains the same, and when a flat device is rolled, the structure continues to remain the same; regardless, the prior art is unfolded from a roll 87 and is therefore a roll).
Similarly to DeWoskin, nothing in Huber discloses the elements in the present claims. Additionally, Huber is directed to materials used, not stabilizing the rolls.”  Appellant fails to make Appellant’s arguments clear.  For example, Appellant fails to make clear as to which element Appellant intends to refer to in the claims.  Nevertheless, the Office again notes that edge portions of Appellant’s device are the portions 5a and 5b in figure 1.  In the same manner, Huber discloses edge portions in figure 1 such as portion on the bottom side of the figure adjacent from the lower periphery to the uppermost edge in the figure of the lower fastening element 6 and portion the top side of the figure adjacent from the top periphery to the lowermost edge in the figure of the upper fastening element 5. Again, Appellant’s claim 1 provides a range of 13%-30% the total width.  The Office notes that the drawings of Huber are not used to provide definitive values as such is not required by Appellant’s claim 1. Both of the edge portions outlines above are approximately 1/3.5 the entire width.  The Office again notes that while the above value of 1/3.5 is approximate, it falls well within Applicant’s required range of 13%-30%.  
The Office again notes that Appellant has not clearly provided an argument with respect to Huber.  In the case that Appellant may be attempting to argue the 103 aspect of the rejection.  As already provided in the rejection, if there is any question to the size of the elements, the Office notes that with respect to the size of such, such as the edge portions/fastening elements, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sizing (by providing the size limitations of the claims, such as for example 13% total width, 7%-30%, 3%-10%, 10%-27%, etc.) in order to provide a size of fastener of a particular desired application such as securing other items together where the items require a particular size to attach.  For example, Huber states that the roll of an elongated material is for “strapping supports and in particular to strapping supports useful about the arms, ankles, wrists, legs and other areas of the anatomy requiring support and relief” (Huber col. 1: 6-10).  The size of the wearer of the support directly determines the size 
With respect to “stabilizing the rolls,” the Office again notes that Appellant appears to be arguing a process to stabilizing a roll.  In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., stabilizing a roll) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Regardless of the above, as already provided in the rejection, Huber discloses a roll of elongated material (figs 1-6, such as roll in fig 5; with respect to “roll”, the Office notes that when a roll is unrolled into a flat device, the structure remains the same, and when a flat device is rolled, the structure continues to remain the same; regardless, the prior art shows the form of a roll in fig 5).
Appellant then finalizes Appellant’s arguments on page 4 by including “Third Ground of Rejection Claims 1-9 and 11 stand rejected under 35 U.S.C. § 102(a)(1) as purportedly anticipated by or, in the alternative, and under 35 U.S.C. § 103 as obvious over US5,515,583 to Higashinaka. Similarly to DeWoskin, nothing in Higashinaka discloses the elements in the present claims. Additionally, Higashinaka is directed to optimizing the height of the fasteners, not stabilizing rolls.”  The Office notes that no such rejection exists.  The Office provided a third rejection including that “Claims 1-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber in view of Higashinaka (5515583).”  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Office notes that while Appellant has failed to make clear as to which elements of the claims that Appellant intends, Huber discloses the elements of the claims of which has already been addressed above.   The Office further notes that Higashinaka was merely provided if there was any question to the fastener type of Huber.  For example, as already stated above if there is any question to the mechanical fastening element comprising male hook fastener, the Office notes that Higashinaka discloses similar art with respect to fastening elements and further discloses combining male hook and female loop elements (at least figs 1, 2, 4).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Huber in view of Higashinaka (by providing male elements mixed with the female elements) in order to strengthen the attachment.  With respect to “stabilizing rolls,” the Office again notes that Appellant appears to be arguing a process to stabilizing a roll.  In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., stabilizing roll) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Regardless of the above, the Office notes that Higashinaka was merely provided if there was any question to the fastener type of Huber.  Whether the secondary reference of Higashinaka is to a roll or not is irrelevant as Higashinaka discloses similar art to Huber with respect to mechanical fastener elements.  Additionally, the Office notes that Huber discloses a roll of an elongated material, as already addressed above.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        
Conferees:
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735                                                                                                                                                                                                        
/NATHANIEL E WIEHE/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.